Sustained in part January 31, 1922.
On Objections to Cost Bill.
(203 Pac. 890.)
Objections Sustained in Part.
BROWN, J.
— Objection has been made to the allowance of certain items of the cost bill filed by the prevailing party to this suit in equity. The following constitute the objections:
“1. Transcript of testimony, $78, for the reason that this item is not allowable as costs or disbursements.
*67“2. Abstract on appeal, $112. This item includes an excess of $29, as appellants are only entitled to charge $1 per page, including covers, which would total $83.”
We have been cited to the case of Burdick v. Tum-A-Lum Lumber Co., 97 Or. 459 (191 Pac. 654), where it was held that the expenditures made by a party in obtaining a transcript of the evidence in the Circuit Court must be taxed in that court and should not be included in the cost bill in the supreme court; also, to the case of Henderson v. Tillamook Hotel Co., 76 Or. 379 (148 Pac. 57, 149 Pac. 473), where this court said:
“The Supreme Court will tax as a disbursement the necessary expenses incurred for transcript of the testimony in a suit in equity, when such transcript is prepared for the appeal and after decision of the trial court. ’ ’
However, since the foregoing decisions were rendered, the legislature of this state has enacted a statute that is controlling and governs in taxing costs. Chapter 322, General Laws of Oregon, 1921, is an act “providing for taxation of costs in the Supreme Court on appeal.” Section 1 reads:
“When costs are allowed to the prevailing party on appeal to the Supreme Court the appearance fees, trial fees, attorney fees, as provided by law; the necessary expenses of transcript or abstract, as the law or rules require; the printing required by rule of the court, and the transcript of testimony or other proceedings, when necessarily forming part of the record on appeal, shall be taxed in the Supreme Court as costs of the appeal.”
7. In the case at bar, the transcript of the testimony was necessary for the trial of the cause in this court and the cost thereof constitutes a legal disbursement taxable as costs on appeal.
*68Now, turning to the objection to the charge of $112 for the printing of abstract on appeal: This objection was probably filed in view of Eule 29 of the Supreme Court before its amendment. That rule now reads:
“It shall he the duty of the clerk in taxing costs to allow the prevailing party the actual cost of printing his abstract or brief (for not exceeding forty copies). But he shall not allow exceeding $1.25 a page, including cover, unless for special reasons apparent in the record it shall he otherwise ordered.”
The abstract on appeal consists of eighty-three pages, and the prevailing party is entitled to recover costs therefor to the amount of $103.75.
With this exception, costs will he entered in accordance with the items appearing in the cost bill on file herein. Objections Sustained in Part.